Birdsong, Judge.
Our judgment in Tuggle v. Wilson, 158 Ga. App. 411 (280 SE2d 628) has been reversed by the Supreme Court on pertiorari (Tuggle v. Wilson, 248 Ga. 335 (282 SE2d 110)). Accordingly, in conformity with the mandate of the opinion by the Supreme Court, our decision is *348hereby vacated and the opinion and judgment of the Supreme Court is made ours. It follows that the trial court erred in granting summary judgment to Mrs. Wilson on her cross complaint and granting summary judgment to Mrs. Wilson on Tuggle’s complaint and dismissing the same.
Decided February 4, 1982
Rehearing denied February 19, 1982
Harold A. Horne, Jr., for appellant.
Richard C. Freeman III, Gary G. Agnew, for appellee.

Judgment reversed.


Shulman, P. J., and Sognier, J., concur.